[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                         OCTOBER 15, 2007
                                     No. 06-13379                        THOMAS K. KAHN
                               ________________________                      CLERK


                         D. C. Docket No. 05-00925-CV-BBM-1

KAREN K. DANIELS,


                                                                Plaintiff-Appellant,

                                            versus

UNITED STATES OF AMERICA,

                                                                Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                      (October 15, 2007)

Before CARNES and BARKETT, Circuit Judges, and COHN,* District Judge.

PER CURIAM:


       *
         Honorable James I. Cohn, United States District Judge for the Southern District of
Florida, sitting by designation.
      We find no reversible error in the district court’s order granting summary

judgment in favor of the Government in this case.

      AFFIRMED.




                                         2